Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 1 of 31 PageID #: 3895


                                                                               1


   1                     UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK
   2   - - - - - - - - - - - - - - - X
                                         :
   3       HASSAN CHUNN, ET AL.,         : 20-CV-1590(RPK)
                                         :
   4              Petitioners,           :
                                         :
   5                                     : United States Courthouse
            -against-                    : Brooklyn, New York
   6                                     :
                                         :
   7                                     : May 2, 2020
           WARDEN DEREK EDGE, ET AL.,    : 10:00 a.m.
   8                                     :
                  Respondents.           :
   9                                     :
       - - - - - - - - - - - - - - - X
  10
              TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
  11                 BEFORE THE HONORABLE RACHEL P. KOVNER
                         UNITED STATES DISTRICT JUDGE
  12

  13
                               A P P E A R A N C E S:
  14

  15   For the Petitioners:         EMERY CELLI BRINCKERHOFF ABADY LLP
                                    600 Fifth Avenue - 10th Floor
  16                                10th Floor
                                    New York, New York 10020
  17
                                    BY:    KATHERINE R. ROSENFELD, ESQ.
  18                                       O. ANDREW F. WILSON, ESQ.
                                           SCOUT KATOVICH, ESQ.
  19

  20                                BENJAMIN N CARDOZO
                                    SCHOOL OF LAW
  21                                55 Park Avenue, Room 938
                                    New York, New York 10003
  22
                                    BY:    ALEXANDER REINERT, ESQ.
  23                                       BETSY R. GINSBERG, ESQ.

  24

  25


                               Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 2 of 31 PageID #: 3896


                                                                                                              2


   1                             A P P E A R A N C E S: (Continued.)

   2
       For the Respondents:                        RICHARD P. DONOGHUE, ESQ.
   3                                               UNITED STATES ATTORNEY
                                                   EASTERN DISTRICT OF NEW YORK
   4                                               271 Cadman Plaza East
                                                   Brooklyn, New York 11201
   5
                                                   BY:      JAMES R. CHO, ESQ.
   6                                                        SETH EICHENHOLTZ, ESQ.
                                                            JOSEPH MARUTOLLO, ESQ.
   7                                                        Assistant United States Attorneys

   8
                                                   DEPARTMENT OF JUSTICE - USAO
   9                                               271A Cadman Plaza East
                                                   Brooklyn, New York 11201
  10
                                                   BY:      PAULINA STAMATELOS, ESQ.
  11

  12   ALSO PRESENT:

  13   Holly Pratesi, Esq., Federal Bureau of Prisons
       Wadid Habib, US Attorney's Office, IT
  14

  15
       Court Reporter:                             DENISE PARISI, RPR, CRR
  16                                               Official Court Reporter
                                                   Telephone: (718) 613-2605
  17                                               E-mail: DeniseParisi72@gmail.com

  18   P r o c e e d i n g s r e c o r d ed b y c o m p u t e r i z e d s t e n o g r a p h y.   Transcript
       p r o d u c e d b y C o m p u t e r- a i d e d T r a n s c r i p t i o n.
  19

  20                                      *        *        *        *        *

  21

  22

  23

  24

  25


                                            Denise Parisi, RPR, CRR
                                                Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 3 of 31 PageID #: 3897


                                         Proceedings                            3


   1               (All present via teleconference.)

   2               THE COURT:    Hi, everybody.

   3               So this is a conference call in Chunn vs. Edge.

   4   It's 20-CV-1590.

   5               Could the parties state their appearances?

   6               MS. ROSENFELD:      Good morning, Your Honor.

   7               This is Katie Rosenfeld and Andrew Wilson from Emery

   8   Celli for petitioners, and Scout Katovich.             And also on the

   9   phone is Betsy Ginsberg and Alex Reinert, also for

  10   petitioners.

  11               MR. CHO:   Hi.     Good morning, Your Honor.

  12               James Cho with the U.S. Attorney's Office.           I'm

  13   joined by my colleagues Seth Eichenholtz, Deputy Chief, Civil

  14   Division; Joseph Marutollo, Deputy Chief, Civil Division;

  15   Paula Stamatelos, AUSA, Civil Division; and Holly Pratesi,

  16   P-R-A-T-E-S-I, with the Bureau of Prisons, and we will be

  17   joined momentarily by Wadid Habib, who is with our IT office

  18   at the U.S. Attorney's Office.

  19               JUDGE MANN:    And Judge Mann is also on the line.

  20               THE COURT:    Great.

  21               We have a court reporter also, so if you wouldn't

  22   mind, just per usual, identifying yourself before you speak,

  23   that will make things easier.

  24               Thanks everybody for jumping on a call on a

  25   Saturday.    I appreciate it.


                                Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 4 of 31 PageID #: 3898


                                       Proceedings                              4


   1               When we scheduled this, I was hoping to talk about

   2   logistics and time related to the preliminary injunction

   3   hearing.    I think we have one other issue that's come up in

   4   the interim, which is that respondent filed a motion to strike

   5   Dr. Venters' report or any alternative to reopen his

   6   deposition, quite simply, on the basis that inclusion of the

   7   report was in contravention of Judge Mann's prior ruling, and

   8   then there was a response filed to that, so I thought it might

   9   make sense to address that matter first, and I was inclined to

  10   ask Judge Mann to handle it, so maybe we can do that first,

  11   and then I will turn over the floor and then we can talk about

  12   scheduling and logistics.

  13               JUDGE MANN:    Okay.    This is Judge Mann.

  14               Thank you, Judge Kovner.

  15               Let me address counsel for the Government.

  16               In opposition to your motion to strike on the

  17   alternative to reopen Dr. Venters' deposition, petitioners

  18   state -- and I quote from page 1 of their response in

  19   opposition -- respondents' new complaint is that they received

  20   more discovery than this Court found they were entitled to at

  21   this stage of the proceedings.

  22               My question to respondents is:           How do you answer

  23   that charge?

  24               MR. CHO:   Your Honor, this discovery proceeding

  25   always contemplated -- and the way we had proceeded initially


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 5 of 31 PageID #: 3899


                                       Proceedings                                 5


   1   was that we would get the report and then take his deposition

   2   based on information contained in his report.             That was the

   3   schedule that was set forth in our initial discovery sent to

   4   Your Honor.

   5               After we noticed his deposition, petitioners moved

   6   to quash on the grounds that it would be too burdensome to

   7   have a deposition and prepare for it and, at the same time,

   8   prepare a report.     So we were on a call with Your Honor this

   9   time last week addressing that very issue where they

  10   represented to the Court that it was overly burdensome to do

  11   so, so the Court gave us an option:           either get a report or

  12   take his deposition, but not both.          So we opted to take his

  13   deposition because that was the option that was available to

  14   us because we wanted to query this expert as to his knowledge

  15   and his opinions.

  16               So we took his deposition by the deadline imposed by

  17   the Court on Thursday, and we were limited to only four and a

  18   half hours, we abided by that time limitation, and he came

  19   woefully unprepared for his deposition.              We had asked for his

  20   notes in advance, which were not produced, and we asked

  21   specific questions about inmates, which he could not identify

  22   a single inmate, other than one inmate whose records he

  23   reviewed, and most of his report was produced less than 12

  24   hours later after deposition, identified these inmates by name

  25   and allegations about -- for these specific inmates, which he


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 6 of 31 PageID #: 3900


                                       Proceedings                               6


   1   wasn't prepared to do at his deposition, and most of his

   2   opinions flow from those inmate allegations, and we were not

   3   given the opportunity to query him on those allegations.            And

   4   it's our position that if we knew he was going to prepare a

   5   report, then we would have taken his deposition after the

   6   report.    That was the whole point of why we had asked for the

   7   report first and then noticed his deposition for after the

   8   report was prepared.

   9               JUDGE MANN:    If I might just stop you at that point

  10   and then you may proceed.

  11               The Court ruled, given the expedited schedule and

  12   the fact that we're talking about discovery needed to prepare

  13   for the preliminary injunction hearing, this isn't full merits

  14   discovery, the Court concluded that requiring both the

  15   preparation of a complete report and requiring that the

  16   witness be produced for deposition would be disproportionate

  17   to the needs of the case at this stage in the litigation.            You

  18   now said that had you known that he was going to be preparing

  19   a report, you would have deferred the deposition until after

  20   you received the report, but isn't it true that the Court did

  21   not give you that option?       You would have been able to

  22   cross-examine him at the hearing about his report, and you

  23   still have that opportunity available, I presume, but you say

  24   you would have waited and taken his deposition after, but that

  25   was not an option that the Court gave you; correct?


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 7 of 31 PageID #: 3901


                                       Proceedings                              7


   1               MR. CHO:   Understood, Your Honor.        That is correct.

   2               But, again, the reason why this issue came up is

   3   because petitioners had indicated that they could not -- the

   4   petitioners had indicated that they could not do both, and it

   5   was obviously our preference to get a report first and then

   6   take a deposition after we got the report.           They said they

   7   couldn't do both, but they did.         And so we think it's

   8   disingenuous for them to say they couldn't less than a week

   9   ago and then actually do it.        So the purpose of getting a

  10   report first is so we can take an efficient deposition so we

  11   can query the expert on all the opinions that he's going to

  12   express in this case.      So I don't know -- for whatever

  13   strategic reason, they decided not to send the report before

  14   the deposition at which time we could have queried him on all

  15   the opinions and facts that he relied upon at a deposition,

  16   so --

  17               JUDGE MANN:    You have -- go ahead.

  18               MR. CHO:   So, I understand, yes, the Court said it

  19   can either be a deposition or an expert report, but for them

  20   to now produce a report after they said they did -- it was too

  21   burdensome for them to do both, to me, it strikes me as a

  22   misrepresentation to the Court as to what they were able to do

  23   and not able to do.

  24               JUDGE MANN:    Well, I note that because of the

  25   compressed time schedule, this Court gave the respondent until


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 8 of 31 PageID #: 3902


                                       Proceedings                               8


   1   April 28th to elect whether or not to obtain a report versus

   2   take a deposition of Dr. Venters, and according to the revised

   3   schedule set by the District Court, the petitioners' brief in

   4   support of a preliminary injunction, including any

   5   supplemental expert report, was due April 30th, which turns

   6   out to be the date that Dr. Venters was deposed.

   7               Now, in retrospect, wouldn't you have assumed that

   8   the petitioners and Dr. Venters would have had to start

   9   preparing a report in advance of the respondents electing

  10   whether or not to depose him or to insist on a report?

  11               MR. CHO:   Again, this is James from the Government.

  12               I don't know what they did or didn't do, but they

  13   had represented to Your Honor at this time last week that it

  14   was overly burdensome to do both, right, and that's why the

  15   Court gave us a choice because the Court did not want to

  16   impose both obligations on the other side to pick one or the

  17   other, and so -- and when I took his deposition on Thursday, I

  18   asked him, had he prepared a report.           He said not yet.   So he

  19   hadn't.    So I don't know whether a report was prepared after

  20   the deposition or it had been started before, I don't know,

  21   but that was his testimony.

  22               JUDGE MANN:    You say that the prejudice that you've

  23   suffered, because you've got more than you are entitled to

  24   under the Court's order, is that Dr. Venters at the deposition

  25   couldn't recall the names of inmates.           Is there any other


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 9 of 31 PageID #: 3903


                                       Proceedings                              9


   1   prejudice that you claim that you suffered as a result of the

   2   service of the report after the deposition?

   3               MR. CHO:   Again, this is James from the Government.

   4               Most of Dr. Venters' opinions flow from the

   5   allegations made by these inmates that he talked to.           At his

   6   deposition, I asked him for specifics as to what inmates said

   7   what, and he did not have that information at all, so I could

   8   not query as to specific inmate comments, what they said to

   9   him, the under opinions behind those allegations, and any

  10   responses from him to those allegations; so he cannot have

  11   that knowledge at all at his deposition and then 12 hours

  12   later he can identify, with specificity, with the names of the

  13   inmates, what each of the inmates were saying to him.           Again,

  14   we haven't had a chance to probe his knowledge with respect to

  15   those allegations.

  16               JUDGE MANN:    And if you had opted for the report in

  17   lieu of the deposition, you would then be able to question him

  18   at the preliminary injunction hearing, correct?

  19               MR. CHO:   That's correct, Your Honor.

  20               JUDGE MANN:    So, again, how are you prejudiced by

  21   the fact that that more detailed information was provided in a

  22   report that was served on you after his deposition?

  23               MR. CHO:   Because Your Honor's order compensated

  24   information -- either one or the other -- and, I assume,

  25   complete information; and at his deposition, he came in with


                                Denise Parisi, RPR, CRR
                                  Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 10 of 31 PageID #: 3904


                                        Proceedings                           10


   1    incomplete information and could not provide information

   2    regarding these inmate alleges, but after deposition, he's

   3    able to.

   4               So, again, the deposition was in lieu of a report,

   5    and we anticipated he would come into the deposition fully

   6    prepared to answer all of these questions, and for him to now

   7    say, well, at the time of the deposition I didn't know, but

   8    less than half a day later he now has a recollection of all of

   9    these comments made by these inmates.           It just seems extremely

  10    prejudicial because the purpose of the deposition was for him

  11    to articulate his complete opinions, not to tell them after

  12    the deposition.

  13               JUDGE MANN:    Mr. Cho, I note that you did not attach

  14    any of the draft deposition transcript to the letter motion to

  15    the Court, so if this witness was so unprepared for his

  16    deposition, why haven't you attached portions of his

  17    deposition testimony to support your claim now that he really

  18    was unprepared to answer the respondents' questions?

  19               MR. CHO:    Well, I don't think there's any dispute at

  20    all -- and Ms. Rosenfeld was at the deposition as well -- that

  21    when I asked him about specific inmates, he didn't have any of

  22    that information.     He couldn't identify any inmate by name; he

  23    couldn't identify what inmates said to him specifically.           So,

  24    again, we did not -- you're right, we did not attach the

  25    transcript to our letter because it's clear just from the


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 11 of 31 PageID #: 3905


                                        Proceedings                           11


   1    timing that -- it's our position that they contravened Your

   2    Honor's order.    The purpose of the deposition was in lieu of a

   3    report, and we would anticipate that the report would be

   4    complete, so at the same time we would anticipate that his

   5    testimony at the deposition would be complete as well, which

   6    was not.

   7               JUDGE MANN:    It's one thing to say that Dr. Venters

   8    couldn't remember any names and it's another thing to say that

   9    he was unprepared at the deposition.           So what you're saying is

  10    that he couldn't remember specific names of inmates; is that

  11    right?

  12               MR. CHO:    That's correct.

  13               JUDGE MANN:    Is there anything further that you want

  14    to bring to the Court's attention?

  15               MR. CHO:    Now, we understand -- look, our request is

  16    very limited, just on the new information contained in this

  17    report, which we did not have before, and it would be very

  18    time limited to an hour or two, but just on the information

  19    that was in his report that he didn't articulate at his prior

  20    deposition.

  21               JUDGE MANN:    Do petitioners want to respond?

  22               MR. REINERT:     Your Honor, this is Alex Reinert for

  23    petitioners.    I just want to say a few things.

  24               I think the Court has hit on the most important

  25    themes here, and I think the fact that it's so hard for


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 12 of 31 PageID #: 3906


                                        Proceedings                           12


   1    respondent to articulate any prejudice is telling.

   2               I do want to respond to the, I think, direct

   3    allegation that in some way we either mislead the Court or

   4    respondent.    We said that the deposition and actual report was

   5    unnecessary.    We also said it was burdensome.       We never said

   6    we couldn't do both.     And it was extremely burdensome, as we

   7    said in our letter, and so there was nothing strategic going

   8    on.   We were working, as I'm sure the Court can appreciate

   9    given the volume of the submission that we provided on

  10    Thursday, and given the time frame, and given the challenges

  11    in obtaining facts relating to the MDC, all of that, I can

  12    assure the Court that we were working at all hours throughout

  13    the week, and so I just -- I want to respond directly to that

  14    because we have many attorneys on this line who had an

  15    obligation to the Court for many years, and so to suggest that

  16    we somehow mislead, I want to respond directly to that.

  17               And then I just -- it's true, respondent did not

  18    attach the portion of that deposition transcript to their

  19    letter, didn't even actually provide an accurate quotation and

  20    the complete quotation to the response to Mr. Cho's question,

  21    which was "not yet," and then Dr. Venters said, "I've been

  22    writing things down.     I still have more information to

  23    review."   And there was no follow up, we could not find any

  24    other reference in the deposition to the report, and so the

  25    claim that now all of a sudden it's necessary to ask these


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 13 of 31 PageID #: 3907


                                        Proceedings                           13


   1    questions, that, you know -- it would have been natural

   2    follow-up questions to ask for the report, but, in any event,

   3    Dr. Venters accurately answered the question and he was

   4    deposed for four and a half hours.          We never -- we never said

   5    we couldn't do both.     We just said it was unduly burdensome

   6    and unnecessary, and now respondent has both his -- both

   7    Dr. Venters' report and the deposition, and, as the Court

   8    pointed out, had respondent only chosen to ask for a report,

   9    they would be in a worse position than they are today.

  10                And I think Ms. Rosenthal may have something to say

  11    about the deposition.

  12                MS. ROSENFELD:    Your Honor, this is Katie Rosenfeld.

  13                The only thing I would add is that this is obviously

  14    a very fast-moving proceeding, and Dr. Venters, I think, was

  15    extremely prepared.     There were documents that he hadn't had a

  16    chance to read yet fully, such as the deposition transcript of

  17    the deposition that occurred on Monday, right, and -- or -- I

  18    guess it was Monday -- so he provided a lot of detail.

  19    Mr. Cho spent a lot of time asking him the number -- number of

  20    people who reported this, he was quite specific where he could

  21    be, they now have his report with those people's names in it.

  22    The transcript will speak for itself, but I think that Mr. Cho

  23    was able to get a very full understanding of Dr. Venters'

  24    opinions.   We had provided the disclosure that Your Honor

  25    directed in advance of the deposition which laid out the three


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 14 of 31 PageID #: 3908


                                           Proceedings                        14


   1    areas of his opinion on their deficiencies.           Mr. Cho has that.

   2                 They've gotten a lot of bites at the apple of

   3    understanding Dr. Venters' opinion, and he's a busy person,

   4    and I would be -- I don't think it's appropriate to ask him to

   5    be re-deposed in advance of the preliminary injunction hearing

   6    when Mr. Cho will have a full opportunity to ask any more

   7    questions.

   8                 JUDGE MANN:    All right.      If there's nothing further,

   9    I'm prepared to rule on the motion.

  10                 The respondents' argument is that the submission and

  11    service of an expert report following the deposition violated

  12    this Court's April 25th ruling.           This Court disagrees with

  13    that.   My ruling set a minimum requirement that the

  14    petitioners had to comply with.           It does not say that they

  15    could not prepare and serve an expert report; and in their

  16    letter in opposition, petitioners do state that they submitted

  17    an expert report in support of their motion for preliminary

  18    injunction because without a deposition transcript, it was the

  19    only way to use Dr. Venters' opinions in support of the relief

  20    sought by petitioners.       The Court accepts that explanation,

  21    finds nothing disingenuous in the way the petitioners have

  22    conducted themselves; therefore, respondents' motion is

  23    denied.

  24                 THE COURT:    Okay.     So maybe we can turn to the

  25    preliminary injunction hearing.


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 15 of 31 PageID #: 3909


                                        Proceedings                             15


   1                 I know the parties have put in a joint proposed

   2    schedule for witness lists and exhibit lists and motions in

   3    limine, but this is obviously going to be a little bit

   4    logistically complicated, so I thought it would make sense for

   5    us to have this call to at least talk through what you all are

   6    anticipating for the hearing.

   7                 I guess one issue at the outset is the logistics in

   8    terms of how we're going to do this.           My sense is that doing

   9    this in person at the courthouse is not a first choice option

  10    because of all the COVID-related issues, so I've been

  11    anticipating that whatever testimony we would do, we would do

  12    by phone, but I wanted to give the parties an opportunity to

  13    speak to that.

  14                 MS. ROSENFELD:   Your Honor, this is Katie Rosenfeld.

  15                 I think we had also anticipated that the hearing

  16    would be remote for the reasons that Your Honor just

  17    described.

  18                 MR. CHO:   Your Honor, this is James for the

  19    Government.

  20                 Yeah, we also anticipate this being done remotely as

  21    well, either by telephone or even perhaps by video.          I know

  22    there's some protocols that are going into place in the near

  23    future to provide for video proceedings with the Court, but I

  24    do think remote makes sense in this case as well at this

  25    juncture.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 16 of 31 PageID #: 3910


                                         Proceedings                             16


   1               THE COURT:    Okay.     Well, I'll look into it a little

   2    bit, this video option, but it may make sense for you all to

   3    look into it and discuss that as well.           I think the video

   4    options with respect to folks who are at the MDC may be

   5    truly -- at this point, I'm not sure we have them working, so

   6    I'm not really sure that's going to be up and running for

   7    folks who are at the MDC, if that's what you are anticipating,

   8    but perhaps it will be easier for others.            But I guess maybe

   9    you all can look at and discuss whether you have a video

  10    option you want to proposes in lieu of doing it by telephone.

  11               MR. CHO:    Understood, Your Honor.         Again this is

  12    James for the Government.

  13               I suspect if the petitioners participate from the

  14    MDC, that would be by telephone, at this point, but for the

  15    other parties, I think video could be an option -- that's how

  16    we've done the depositions -- and there's a call-in number

  17    associated with those videos as well, but certainly telephone

  18    or video -- telephone definitely works.

  19               THE COURT:    What platform have you been using to do

  20    video depositions?

  21               MR. CHO:    DOJ uses Cisco Webex, so we've used those

  22    for all the depositions to date.

  23               THE COURT:    Okay.

  24               MR. EICHENHOLTZ:       Your Honor, this is Seth

  25    Eichenholtz.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 17 of 31 PageID #: 3911


                                         Proceedings                             17


   1                 I have been doing some work on this.            In my capacity

   2    as counsel in the -- in the Federal Defenders, there's a BOP

   3    case about legal access, and I know that Mr. Palmer is working

   4    on a Cisco Webex court appearance platform for the court

   5    that's had a number of hiccups, but, I believe maybe by next

   6    week, will be in place.       I do know that there will be testing

   7    that will be going on to see if that Webex platform would work

   8    with the BOP video conference equipment, and I'm cautiously

   9    optimistic it may.     I think it's best to assume that the

  10    petitioners would need to appear by phone, but there is a

  11    possibility out there that by the 12th we would be able to

  12    have a Cisco Webex platform that would interact with the BOP

  13    equipment.

  14                 THE COURT:    Got it.

  15                 So the petitioners included with the preliminary

  16    injunction filing a number of declarations and also the report

  17    of Dr. Venters'.     I'm wondering if the petitioners have given

  18    any thought to whether these filings would suffice as direct

  19    testimony for any of those individuals.               I guess I will leave

  20    it at that.

  21                 MS. ROSENFELD:    Your Honor, yes, we have, at least

  22    with respect to the named petitioners, considered that and

  23    agreed with the Government that the petitioners -- named

  24    petitioners' declarations would suffice for their direct

  25    testimony.


                                  Denise Parisi, RPR, CRR
                                    Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 18 of 31 PageID #: 3912


                                        Proceedings                           18


   1               With respect to the non-petitioners' declarations,

   2    our view is that the evidence is in the record and the Court

   3    has it, and I don't think at this point we would anticipate

   4    the need to present live testimony from every single person

   5    who submitted a declaration, obviously.

   6               THE COURT:    Yes.

   7               Dr. Venters.     Are you anticipating that his report

   8    would be his direct, or are you anticipating doing a direct in

   9    addition to that?

  10               MS. ROSENFELD:     Well, we certainly can see the value

  11    in having some limited live testimony from Dr. Venters to the

  12    extent that it would be helpful and assist the Court.           I think

  13    we would obviously -- we would be interested to know if the

  14    Court has any specific views on what would be helpful for it

  15    to have in front of it live.        And, obviously, if the

  16    respondent decides to cross-examine Dr. Venters at the

  17    hearing, which I assume they will, then we would have the

  18    opportunity to do a redirect of him.

  19               THE COURT:    Right.     Right.     My first reaction is

  20    that, for both sides, that since we are doing this --

  21    particularly since we are doing this remotely, it may be --

  22    I'm not sure there's a lot to be gained from doing a, kind of,

  23    live direct as opposed to accomplishing that through written

  24    submissions.    So I guess it seems like one way to streamline

  25    the hearing may be to have direct done through paper


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 19 of 31 PageID #: 3913


                                         Proceedings                          19


   1    submissions rather than through an in-person testimony,

   2    particularly to the extent that the in-person testimony would

   3    recapitulate what's in written submissions already.

   4               MS. ROSENFELD:     Your Honor, I'm sorry, I misspoke.

   5    My colleague just corrected me.

   6               With respect to Mr. Hair, Petitioner Hair, we did

   7    contemplate calling him for some live testimony before the

   8    Court just made the comment that it made, and so that we had

   9    discussed with the Government making Mr. Hair available for a

  10    deposition.    Obviously, if it's the Court's preference that

  11    all testimony be direct testimony on paper, we would abide by

  12    that, but we have had a different conversation with the

  13    Government about Mr. Hair.

  14               THE COURT:    What would be the purpose of doing an

  15    in-person direct?

  16               MS. ROSENFELD:     Well, I think that it would be

  17    potentially helpful for the Court to hear from people and have

  18    the benefit of their, kind of, speaking to the Court about

  19    their experience as opposed to, sort of, a prepared

  20    declaration.    There might be some nuances, I think, that the

  21    Court could gain from that.        We certainly don't expect to

  22    present many people that way, it would probably be just one,

  23    but that was our thought.

  24               THE COURT:    Okay.     You all have probably thought

  25    about this issue also, but if there is an intent to produce


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 20 of 31 PageID #: 3914


                                        Proceedings                           20


   1    folks who are inmates at the MDC for testimony, that it -- at

   2    least the schedule that I have been given has asked me to

   3    identify any inmates for phone conferences the Tuesday of the

   4    week before, I believe, so you all are obviously in direct

   5    contact with the MDC.     And I don't know if the Government has

   6    a different channel, but if it were my channel that we were

   7    using, I think I would want to give those names to the MDC --

   8    I think I have the right day, but I believe we were being

   9    asked to do it the week before.

  10               MS. ROSENFELD:     Absolutely, Your Honor.      We would

  11    want to make arrangements so that it was very smooth.

  12               One question -- a follow-up question to the issue of

  13    the phone versus the video.

  14               You know, I appreciate that Mr. Eichenholtz has been

  15    working very closely with the MDC and the Federal Defenders on

  16    their case, and that this sounds like the Cisco Webex access,

  17    you know, possibly could be available from the MDC for video

  18    testimony early next week.       Obviously, from our perspective,

  19    video testimony is much preferable to phone, and to the extent

  20    that our -- if there is going to be testimony from the

  21    petitioners, it could be on video.          I think it would -- it

  22    would be substantially better than phone, which I think has

  23    been difficult even for just our legal calls.         So I just

  24    wanted to reiterate that we would be very hopeful that video

  25    could be arranged for next Tuesday and whatever we can do to


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 21 of 31 PageID #: 3915


                                        Proceedings                           21


   1    help, we could do.

   2               JUDGE MANN:    This is Judge Mann.

   3               May I make one observation, and that is that I don't

   4    know whether the petitioners are contemplating having their

   5    clients and any witnesses in the MDC available just for the

   6    portion of the hearing in which that person's testimony is

   7    desired.   It might cause logistical problems for the MDC to

   8    have to produce all four of the petitioners who are currently

   9    in custody at the same time if they're planning to

  10    participate, or at least be in attendance for the entire

  11    hearing, so I just raise that as a logistical issue.

  12               MS. ROSENFELD:     Thank you, Judge Mann.      We

  13    appreciate the logistical difficulties, and obviously it would

  14    be our preference to have people attend hearings -- the entire

  15    hearing, but I don't believe we were anticipating that would

  16    be possible, so I think really the question is just making

  17    sure they can give their testimony ideally by video for

  18    whatever their own portion of the hearing is.

  19               MR. EICHENHOLTZ:      Your Honor, this is Seth

  20    Eichenholtz.

  21               I certainly would be willing to work with

  22    Ms. Rosenfeld, and I can see what we can do.         It's a

  23    constantly evolving situation, but, as the Court alluded to,

  24    having all four available for the entirety of the hearing

  25    would require correction officers for each of those


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 22 of 31 PageID #: 3916


                                         Proceedings                          22


   1    individuals to sit, you know, by them the entire time, plus it

   2    would use the resources that other inmates would use for their

   3    legal calls and their court appearances for that day, so I

   4    would -- I don't think that having them attend the entire time

   5    is possible.    I would rather focus and work with Ms. Rosenfeld

   6    on possibly getting them to be able to appear for a video to

   7    the extent they are participating through testimony.          I think

   8    that's something that we -- knock on wood -- hopefully can

   9    make doable by the hearing.

  10               THE COURT:    Okay.     Great.

  11               So then it sounds like what I'm hearing, this is an

  12    issue that you all may be able to talk about further in terms

  13    of seeing if we can get video for anybody who is testifying at

  14    the MDC.   I will just say on my end for the timing, I'm

  15    available that day in general, so if you all work out with the

  16    facility timing on appearances of folks, things that work for

  17    you all and the facility in terms of individual witnesses, are

  18    going to work for me.

  19               So let me ask the Government, are you anticipating

  20    also calling folks at the MDC, or is it really just likely

  21    Mr. Hair on the petitioners' side who we are anticipating

  22    would be a live witness from the MDC?

  23               MR. CHO:    We have not made that decision yet.

  24               This is James from the Government.

  25               I think this is the first I'm hearing that they


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 23 of 31 PageID #: 3917


                                          Proceedings                         23


   1    don't anticipate calling the other petitioners, but we haven't

   2    made that decision yet on our end.          We will look over their

   3    declarations again to see whether additional testimony is

   4    required of them, but we -- as of right now, we haven't

   5    decided.

   6                THE COURT:    Okay.

   7                I've looked back at the guidance that I've gotten,

   8    and it is to please request teleconferences by Tuesday at

   9    noon, the week before the scheduled conference.          So I guess I

  10    would ask the parties to let me know Tuesday morning, I guess,

  11    the names of witnesses who we might want from the MDC so that

  12    I can pass that information along.

  13                MR. CHO:   Understood, Your Honor.

  14                THE COURT:    Okay.

  15                So I think we talked about it, but I'm not sure we

  16    resolved the issue.      Is the expectation that you would do a

  17    direct of Dr. Venters or that you would use written testimony

  18    for that?

  19                MS. ROSENFELD:    Your Honor, I think we -- I want to

  20    be as firm as possible today.         We obviously haven't seen their

  21    expert report, there's some possibility that we might want

  22    Mr. Venters to testify about their expert's report

  23    affirmatively, so I guess it's difficult to say it today, as

  24    much as we would like to firm everything up.         We can certainly

  25    make that decision within 24 hours of receiving their expert's


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 24 of 31 PageID #: 3918


                                         Proceedings                           24


   1    disclosures or whatever material they provide.

   2               THE COURT:    Sure.     Okay.

   3               So looking at the timeline that you all had proposed

   4    for witness lists and exhibit lists, we are all operating on a

   5    time frame and I don't want to disrupt unduly what you all

   6    have agreed on.    My one concern is with the motion in limine

   7    piece of it, which has motions in limine coming in on the 10th

   8    and then options on the 11th and then a hearing on the 12th.

   9               Do you have a sense of what you all are expecting

  10    motion in limine practice about?         And I guess the other

  11    question I'm going to ask is if we're set back -- pushed back

  12    a day earlier -- it would just ensure that I have enough time

  13    to do any legal research that those things require in advance

  14    of the hearing.

  15               MR. CHO:    Your Honor, this is James Cho for the

  16    Government.

  17               We are fine pushing the date up earlier.         A lot of

  18    it depends on what they put on their exhibit list and witness

  19    list, so that's why we built the schedule in this way, but we

  20    are fine advancing the date as well.

  21               MS. ROSENFELD:     Yeah, absolutely, Your Honor.       We --

  22    advancing it by whatever makes sense for the Court to have

  23    time is certainly fine.

  24               THE COURT:    Okay.     I think if we just shift it back

  25    a day so that we are talking about motions on the 9th and


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 25 of 31 PageID #: 3919


                                          Proceedings                            25


   1    oppositions on the 10th, I think that will give me enough time

   2    to make sure I've fully adjusted those in advance of the

   3    hearing.

   4                So I think that with respect to the Government's

   5    motion to dismiss, the Government had indicated it intended to

   6    file a reply early, in advance of, so that that motion would

   7    be fully briefed in advance of the preliminary injunction

   8    hearing, or maybe it had intended to file on the date of the

   9    hearing, but I wanted to check in with Mr. Cho about that.

  10                MR. CHO:   Well, under the current schedule, our

  11    reply is due actually on the 15th after the hearing.            It was

  12    our hope to have our reply filed in time for the hearing so

  13    Your Honor can have the benefit of the briefing fully briefed

  14    by the time of the hearing, so we will certainly still

  15    endeavor, as we represented to the Court before, to have our

  16    reply filed at the time, if not before, the hearing begins on

  17    the 12th.   So that's our plan now, but given how this case is

  18    moving and how fast it's going, we can't guarantee that, but I

  19    think that's our sense of -- in the event Your Honor wants to

  20    hear argument on the motion, that all the papers would be

  21    before Your Honor at that time.

  22                THE COURT:    Okay.     Right.      So that was why I was

  23    raising that issue.      Obviously, it's not fully briefed at this

  24    point, but if the briefing is all in on the 12th, it may just

  25    make sense to have whatever argument we are going to have on


                                 Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 26 of 31 PageID #: 3920


                                         Proceedings                           26


   1    the motion on the 12th as well.

   2               MR. REINERT:     Your Honor, this is Alexander Reinert

   3    for petitioners.     I would just make one observation.

   4               Our opposition is due on the 8th to that motion, so

   5    I imagine, right, any reply is going to come in either the day

   6    of the hearing or shortly before, and we don't think -- I

   7    mean, if the Court wants to hear argument on it, obviously we

   8    will argue it.    Given that we may not even be able to receive

   9    a reply until the day of the hearing, I'm not quite sure that

  10    that is fair to petitioners.

  11               THE COURT:    Okay.     I don't want to put you in a

  12    position where you are arguing something that you don't feel

  13    like you've had an opportunity to consider.          I guess my only

  14    thought is that I may need to think about whether I have

  15    jurisdiction in advance of any preliminary injunction ruling,

  16    so it may be that we'll need to -- to the extent that there is

  17    argument, we will need to do it pretty quickly, I would think,

  18    after the papers are in.

  19               MR. REINERT:     Understood, Your Honor.

  20               As we pointed out in our letter to the Court

  21    regarding this earlier, if the respondents think there's a

  22    jurisdictional problem, that's obviously something they can

  23    raise in opposition to our motion for preliminary injunction,

  24    and then I think it would be before the Court.

  25               THE COURT:    Sure.     Okay.


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 27 of 31 PageID #: 3921


                                        Proceedings                             27


   1                 So I think these are all the logistical matters that

   2    I wanted to raise, so I think where we are is that you all

   3    will let me know by Tuesday morning the names of any inmates

   4    at the MDC who you are anticipating may be called and that way

   5    I can provide that information through the channels we are

   6    supposed to use for that.       And you all may be better situated

   7    than I am to know how well the video option is going to work,

   8    but I will certainly do what I can to facilitate that if it's

   9    technically up and running, otherwise the schedule that you

  10    come up with, I will just do a docket entry adopting what we

  11    discussed which has the motions in limine schedule moved a

  12    little bit earlier -- one day earlier.

  13                 Are there other --

  14                 MR. CHO:   Your Honor?     This is James for the

  15    Government, Your Honor.

  16                 To the extent you are advancing the dates for the

  17    motions in limine, I think it would make sense to advance the

  18    dates for the exhibit list as well.           I'm sorry, I -- just to

  19    make sure we get the exhibit list before the motions in limine

  20    are filed, I think that's fine, as long as it's consistent

  21    with that.

  22                 But in terms of the exhibits, does Your Honor want a

  23    hardcopy of all potential exhibits, or electronic copies?

  24    Would you like us to file it by ECF in advance?          What's your

  25    preference?


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 28 of 31 PageID #: 3922


                                         Proceedings                           28


   1               THE COURT:    I think electronic copies might be the

   2    best way to handle this.

   3               Are you all anticipating very voluminous exhibits?

   4               MR. CHO:    Well, for the 30(b)(6) depositions,

   5    petitioners had forwarded to us over 30 exhibits, so I assume

   6    those might be paired down, but it's hard to say, but I think

   7    electronic exhibits are easy and feasible to do.

   8               THE COURT:    Okay.

   9               Unless you all have any objection proceeding that

  10    way, I prefer to do that than paper copies.

  11               JUDGE MANN:    This is Judge Mann.

  12               I would just note that if they're being filed

  13    electronically as opposed to just being provided to the Court

  14    electronically, there may be some medical records in there.

  15    There might be issues about having them made part of the

  16    public file, so I just raise that, and the potential need to

  17    have at least some of the exhibits, if they're going to be

  18    electronically filed in ECF, to be filed with restricted

  19    access.

  20               THE COURT:    Sure.     That's a good point.    And I can

  21    imagine handling that by filing them as sealed documents on

  22    ECF, if there's a basis for sealing them, which it sounds like

  23    in that circumstance there would be, so I guess that would be

  24    my suggestion.    If you wanted, we could also work out a way to

  25    handle this electronically, I think, without filing everything


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 29 of 31 PageID #: 3923


                                        Proceedings                            29


   1    on ECF, but it may just make sense to file anything that needs

   2    to be sealed as a sealed exhibit on ECF.

   3               MR. CHO:    Your Honor, what I have done in other

   4    cases is we have submitted exhibits directly to chambers

   5    through email, and then any exhibits that are actually used at

   6    the hearing or at trial are subsequently filed on ECF subject

   7    to those that need to be sealed, sealed, so as not to let ECF

   8    have a lot of unnecessary documents that may not be used

   9    throughout the proceedings.

  10               MS. ROSENFELD:     I think that the only -- I think

  11    we -- Judge Mann, of course, your point is well taken, we have

  12    medical records and they can't be filed publicly, they need to

  13    be filed under seal, but in terms of the docketing process, I

  14    think it would make sense to have the exhibits to be used at

  15    the hearing filed on the docket.         I think they should be

  16    publicly available.

  17               JUDGE MANN:    This is Judge Mann again.

  18               There is the issue -- I believe Mr. Cho is

  19    suggesting that if they're admitted, then they might be made

  20    part of the public record, but he's suggesting that until they

  21    are admitted they should simply be provided to chambers.           I

  22    don't take any position on that, but I just note that he was

  23    making that distinction between admitted exhibits and just

  24    ones that parties may seek to introduce.

  25               MS. ROSENFELD:     That's a good point, and perhaps we


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 30 of 31 PageID #: 3924


                                         Proceedings                          30


   1    can just confer -- the parties should just confer and come up

   2    with a joint, hopefully, agreement about the best way to

   3    proceed and present that to the Court.

   4               THE COURT:    Sure.     That sounds helpful.

   5               Are there other issues relating to the hearing that

   6    you all want to talk about today?

   7               MR. CHO:    Your Honor, one more question, and this is

   8    James, again, for the Government.

   9               I know under your local rules or your courtroom

  10    practices that for the exhibit list you don't require

  11    identification of impeachment documents, and given that these

  12    proceedings will be conducted remotely, to the extent there

  13    are potential impeachment documents that may be used during

  14    the proceedings, would Your Honor want them in advance, or

  15    would you like those sent to chambers in the event that they

  16    are being used at the time that they are being used?

  17               THE COURT:    Yes, probably it would make sense to

  18    send those in advance.      And certainly it seems like those are

  19    documents that would make sense to just provide to the

  20    chambers email account that way I'll have them and in the

  21    event they are introduced, we can talk about them at that

  22    point.

  23               MR. CHO:    All right.     Thank you, Your Honor.

  24               Nothing else for the Government.

  25               THE COURT:    Anything else?


                                Denise Parisi, RPR, CRR
                                   Official Court Reporter
Case 1:20-cv-01590-RPK-RLM Document 117 Filed 10/26/20 Page 31 of 31 PageID #: 3925


                                            Proceedings                       31


   1               MS. ROSENFELD:       No.     Thank you, Your Honor.

   2               THE COURT:       Okay.     Thank you, everybody.    I

   3    appreciate you taking your time on a Saturday.

   4               MS. ROSENFELD:       Thank you.

   5               MR. CHO:    Thank you.          Have a nice weekend.

   6               MR. REINERT:       Thank you, Your Honor.

   7               (Matter concluded.)

   8

   9                            *      *       *      *        *

  10

  11    I certify that the foregoing is a correct transcript from the
        record of proceedings in the above-entitled matter.
  12

  13        /s/ Denise Parisi                              May 2, 2020
        _________________________________                 ________________
  14          DENISE PARISI                                     DATE

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                Denise Parisi, RPR, CRR
                                     Official Court Reporter
